47 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Consuelo Guillermina OSEJO-JORDAN, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70579.
United States Court of Appeals, Ninth Circuit.
Submitted:  Feb. 7, 1995.*Decided:  Feb. 9, 1995.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and SHADUR, District Judge.**


2
MEMORANDUM***


3
Osejo-Jordan claims she received ineffective assistance of counsel only in the hearing before the IJ, where she was represented by substitute counsel who was practicing law without a license.  However, by the time of her appeal to the BIA she was represented by a bona fide lawyer, A.R. 15, yet she did not present any evidence that she had been prejudiced by the fact that she was represented by an unlicensed lawyer before the IJ.  The declaration she submits to us to explain her fear of persecution in Honduras is not part of the administrative record, so we may not consider it.  8 U.S.C. p 1105a(a)(4) (petition for review of a final order of deportation is determined "solely upon the administrative record upon which the deportation order is based"); see also Gomez-Vigil v. INS, 990 F.2d 1111, 1113 (9th Cir. 1993) (refusing to consider articles, appended to brief, that were not part of administrative record).  Without evidence of prejudice, the claim of ineffective assistance of counsel must fail.  Mohsseni Behbahani v. INS, 796 F.2d 249, 251 (9th Cir. 1986).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 The Honorable Milton I. Shadur, Senior United States District Judge for the Northern District of Illinois, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3